DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,285,623 (‘623 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is anticipated by claims 1 and 2 of the ‘623.
Claim 1 of the current application discloses the same subject matter as taught in the combination of claims 1 and 2 of the ‘623 in broader scope.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilboa (EP 1 499 235 B1 ) in view of Official Notice.
With respect to claim 1, Gilboa discloses a method of registering sensor location data to images of at least one body lumen (para [0014], "system for navigating to a target in branched structure, such as the human lungs") comprising: placing a probe 36 (fig 2) including the sensor 44 (fig 2) disposed thereon relative to the at least one body lumen (para [004 7], "The practitioner then designates the reference point. preferably by advancing location sensor 44 located at the tip of locatable guide 32 to touch a point equivalent to the location marked in the virtual image .... Reference coordinate system"); generating location data corresponding to the sensor (para [0047], "designating the sensor position as the corresponding fiducial point”); registering a location of the sensor (para [004 7], "The practitioner then designates the reference point. Preferably by advancing location sensor 44 located at the tip of locatable guide 32 to touch a point equivalent to the location marked in the virtual image .... Reference coordinate system") relative to a previously acquired image selected from a plurality of previously acquired images of at least one body lumen in a patient based on the location data (para [0041], "computerized tomography image and the three-dimensional frame of reference"; and [0042], "volumetric CT data is stored and transferred to computer 24") ; generating a subgroup of the plurality of previously acquired images based on the location data (para [0052], "Each image is associated with corresponding position data of the position sensor''); and updating the registered location of the sensor based on an image selected from the subgroup (para [0047], "designates the reference point. preferably by advancing location sensor 44 located at the tip of locatable guide 32 to touch a point equivalent to the location marked in the virtual image .... coordinate system is derived").
Gilboa does not explicitly disclose generating location data corresponding to the
sensor. Since, Gilboa discloses designating the sensor position as the corresponding fiducial point (para [0047]), it would have been obvious to one ordinary skill in the art at the time of the invention was made that Gilboa would have to generate location data corresponding to a location of a sensor as claimed to designate the sensor position as the corresponding fiducial point. Further, the Official Notice is taken that generating location data corresponding to the sensor would have been known. it would have been obvious to one ordinary skill in the art at the time of the invention was made to modify Gilboa by generate location data corresponding to a location of a sensor as claimed to track the location of the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        09/13/2022